Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2 and 7 are cancelled. 
Claims 1, 6, and 8 are amended. 

Claims 1, 3 – 6, and 8 – 20 are pending. 

Response to Arguments
Applicant’s arguments, filed 04/218/2022, with respect to amended claims 1, 3, 4, 6, 8, and 10, under 35 U.S.C. 102(a)(1), and amended claims 5, 9, and 13 – 18, under 35 U.S.C. 103, have been fully considered and are persuasive.  The amended claims 1, 3, 4, 6, 8, and 10, under 35 U.S.C. 102(a)(1), and amended claims 5, 9, and 13 – 18, under 35 U.S.C. 103, has been withdrawn. 

Allowable Subject Matter
Claims 1, 3 – 6, and 8 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The present invention includes a memory device and a stacked memory device.

The claimed invention, regarding claim 1 as representative, recites features such as: a memory cell array suitable for storing data; an input/output circuit suitable for inputting and outputting the data stored in the memory cell array; a test register circuit suitable for testing the input/output circuit.

The prior art of record (Tanizaki et al., U.S. Patent 6,993,696 (herein Tanizaki)., Crouch et al., U.S. Patent 5,617,531 (herein Crouch)., and Noguchi, U.S. Patent 6,353,905 (herein Noguchi), as examples of such prior art) do not teach the same. 

Tanizaki teaches: A semiconductor memory device with a built-in self test circuit includes a semiconductor substrate, a memory cell array formed on the semiconductor substrate, an input buffer provided on the semiconductor substrate to receive externally applied data, a test circuit coupled to the memory cell array and the input buffer on the semiconductor substrate to store a program received through the input buffer to generate test data of the memory cell array according to the stored program to carry out testing of the memory cell array, and a select circuit selectively applying to the memory cell array test data applied from the test circuit and data applied from the input buffer depending upon a test operation and a normal operation.
However, Tanizaki fails to disclose: a test control block comprising a replica circuit having a replica configuration of the test register circuit by modeling the test register circuit, and suitable for generating the data to test the test register circuit.

Crouch teaches: A data processor has a single test controller. The test controller has a test pattern generator portion and a memory verification element. The test pattern generator generates and communicates a plurality of test patterns to the plurality of memories through a second storage device. A first storage device is used to store data read from the plurality of memories. The data from the first storage device is selectively accessed by the memory verification element via the bus. A bit or more than one bit is used to communicate to external to the processor whether the memories are operating in an error free manner.
However, Crouch fails to disclose: a test control block comprising a replica circuit having a replica configuration of the test register circuit by modeling the test register circuit, and suitable for generating the data to test the test register circuit.

Noguchi teaches: Disclosed herein are a semiconductor integrated circuit and a recording medium wherein the amount of test data inputted from and outputted to the outside to test a plurality of circuit modules and the amount of test result data are reduced and a test time interval is shortened. When each of tested circuits is tested, test control information is externally inputted to a test interface circuit, and test control information is set to each of scan registers of circuit modules to be tested, through a test signal chain. When an instruction for a test operation is given to each of test control circuits through a control terminal, a test circuit allows the tested circuits to be tested based on the test control information on a parallel basis. Test results are read into the test interface circuit from the scan registers through the test signal chain, followed by output to the outside. The test operations for the circuit modules can be parallelized and the test interface circuit can be shared between the respective circuit modules.

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1, 3 – 6, 8 – 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111